Citation Nr: 1454677	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO. 10-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The RO certified the issue on appeal as entitlement to service connection for PTSD, to include depression, sleep disorder, and anxiety.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board has re-characterized this claim more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In July 2013 the VA was afforded a VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder.  The examiner found that while the Veteran's reported stressor met the requirements for a DSM-IV PTSD stressor, he did not meet the criteria for a PTSD diagnosis.  Specifically, the Veteran did not report any symptoms of avoidance, re-experiencing, or hyperarousal.  The examiner noted that he had a history of mood disturbances but that these had been in remission for approximately two years.  Further, the examiner stated that there was no discernible nexus between the Veteran's mood disturbances and his in-service stressor.

The evidence also reflects that the Veteran has been diagnosed with bi-polar disorder in the past.  Specifically, VA treatment records from February and April 2009 contain an Axis I diagnosis of bipolar disorder by history.  Additionally, a January 2009 report assessment and plan section indicates that the Veteran was to be treated for bipolar disorder and referred him to mental health services.

The Board finds that the proximity of the Veteran's treatment for bipolar disorder, coupled with the July 2013 examiner's notation that the Veteran continued to experience symptoms as recently as 2011, is evidence of a current psychological disorder.  In light of the Veteran's confirmed in-service stressor and current disorder, a medical opinion regarding the nexus of the Veteran's bipolar disorder is required.  While the 2013 examiner did opine that there was no discernible nexus between the Veteran's mood disturbances and his in-service stressor, this opinion is not supported by any rationale and is thus inadequate for VA purposes.  The opinion is also inadequate because it does not address whether the Veteran's bipolar disorder is related to any other aspect of his military service besides the specific stressors asserted in his PTSD claim.  As such, remand is necessary to obtain an opinion as to the etiology of the Veteran's bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1. Request and obtain all VA treatment records for the Veteran from July 2009 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his bipolar disorder.  The claims file, including a copy of this remand, should be reviewed by the examiner.  Any medically indicated tests should be conducted.  The examiner should provide accurate and fully descriptive assessments of all symptoms and make any indicated diagnoses.  After examination and review of all of the evidence, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder, to include the Veteran's historically diagnosed bipolar disorder, began in service, was caused by service, or is otherwise related to his military service.

A complete rationale for all opinions must be provided.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



